DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-2, and 5-10 are currently pending.
Claims 1 and 10 are amended.
Claims 3-4, and 11-20 are cancelled.
Response to Arguments
Applicant’s arguments, see page 11, filed 04/19/2022, with respect to the specification objections have been fully considered and are persuasive. The title and abstract objections have been withdrawn per applicant’s amendments.
Applicant’s arguments, see page 11, filed 04/19/2022, with respect to the 112 rejection have been fully considered and are persuasive. The 112 rejection has been withdrawn per applicant’s amendments.
Applicant’s arguments, see page 12-13, filed 04/19/2022, with respect to the 102 and 103 rejections have been fully considered and are persuasive. The 102 and 103 rejections have been withdrawn per applicant’s amendments.
Allowable Subject Matter
Claims 1-2 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Junker et al US20150069814 (hereinafter “Junker”) discloses a face equipment for mechanical extraction in longwall mining, in particular in the underground hard coal mining industry, includes a face conveyor (21) arranged along the coal face, an extraction mechanism (22) that can be moved along the face conveyor (21), and shield support frames (10) fastened at an angle to the face conveyor (21). In order determine the shield height of the extended shield support frame (10) corresponding to the face opening height, a flexible hose level (17) with a liquid-filled hose (18) is installed between the roof canopy (13) and floor skid (11) of individual shield support frames (10), and a pressure sensor (19) is arranged on the skid-side end of the hose (18). An inclination measuring device (25) is arranged on the roof canopy (13), and the pressure sensor (19) and inclination measuring device (25) are connected to an analyzing and control unit. (Fig 1A-4, Paragraph 0029-0036)
However, Junker fails to disclose the synchronizer is configured to synchronize a first measurement time point at which the first pressure or temperature sensor measures with a second measurement time point at which the second pressure or temperature sensor measures, wherein the processor is configured to assign the measured hydrostatic pressures to the same, common measurement time point on the basis of the synchronized measurement time points, the sensors are connected to the respective wireless module, the wireless module is configured to receive and to process a wireless trigger signal, and in that the synchronizer is configured to synchronize the measurement time points on the basis of a wireless trigger signal, so that the sensors measure pressure or temperature in a synchronized manner on the basis of the wireless trigger signal. This configuration allows for a device for determining relative heights that is simplified in handling, can be used more flexibly and at the same time is more robust in terms of measuring reliability.
Girardey et al US20130124143 (hereinafter “Girardey”) discloses a method for determining a value of a measured variable, which is a function of a first auxiliary measured variable and at least a second auxiliary measured variable, comprising: registering and providing a sequence of measured values of the first auxiliary measured variable over at least a first time range; providing a value of the second auxiliary measured variable, wherein the point in time of registering the provided value lies in the first time range; selecting a value of the first auxiliary measured variable from the sequence of measured values of the first auxiliary measured variable as a function of information concerning point in time of registering the provided value of the second auxiliary measured variable; and ascertaining a value of the measured variable as a function of the selected value of the first auxiliary measured variable and the value of the second auxiliary measured variable. (Fig 1-5, Paragraph 0035-0043)
However, Girardey fails to disclose the synchronizer is configured to synchronize a first measurement time point at which the first pressure or temperature sensor measures with a second measurement time point at which the second pressure or temperature sensor measures, wherein the processor is configured to assign the measured hydrostatic pressures to the same, common measurement time point on the basis of the synchronized measurement time points, the sensors are connected to the respective wireless module, the wireless module is configured to receive and to process a wireless trigger signal, and in that the synchronizer is configured to synchronize the measurement time points on the basis of a wireless trigger signal, so that the sensors measure pressure or temperature in a synchronized manner on the basis of the wireless trigger signal. This configuration allows for a device for determining relative heights that is simplified in handling, can be used more flexibly and at the same time is more robust in terms of measuring reliability.
Prior arts such as Junker and Girardey made available do not teach, or fairly suggest, the synchronizer is configured to synchronize a first measurement time point at which the first pressure or temperature sensor measures with a second measurement time point at which the second pressure or temperature sensor measures, wherein the processor is configured to assign the measured hydrostatic pressures to the same, common measurement time point on the basis of the synchronized measurement time points, the sensors are connected to the respective wireless module, the wireless module is configured to receive and to process a wireless trigger signal, and in that the synchronizer is configured to synchronize the measurement time points on the basis of a wireless trigger signal, so that the sensors measure pressure or temperature in a synchronized manner on the basis of the wireless trigger signal. This configuration allows for a device for determining relative heights that is simplified in handling, can be used more flexibly and at the same time is more robust in terms of measuring reliability.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-2 and 5-10 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        


/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855